—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered September 14, 1994, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a persistent felony offender, to concurrent terms of 10 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There was reasonable suspicion justifying the detention and frisk of defendant, based on a radio run concerning a man with a gun in a specific restaurant, along with the officers’ observations (see, People v Garner, 196 AD2d 727). Although the radio run’s description of the gun possessor lacked specificity, the officers *148arrived at the scene in less than 30 seconds and observed that defendant was the only patron in the restaurant (see, People v Richardson, 227 AD2d 237, lv denied 88 NY2d 993; People v Tucker, 223 AD2d 424). The reliability of the radio run was corroborated by the circumstances that, as the officers approached the restaurant, a man in the street said "the man you’re looking for is in the restaurant” and, as the officers entered the restaurant, a worker behind the counter immediately pointed to defendant. We further conclude that the police conduct was minimally intrusive. Concur—Rosenberger, J. P., Rubin, Williams and Andrias, JJ.